Citation Nr: 1803271	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2012 Simplified Notification Letters of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD that is causally related to his active duty service.

2.  The Veteran's skin condition is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

2.  The criteria for service connection for a skin condition have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

	Service Connection

Under VA law, service connection is available for a current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

	PTSD

In the present case, the Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.  With regard to the Veteran's in-service stressor, the Veteran contends that during his active duty service in Vietnam, he witnessed rockets coming in while he was landing and he was subjected to mortar fire when rockets hit the base during the TET offensive.  The Veteran's military personnel records show that the Veteran received a Combat Action Ribbon for his service during the Tet Offensive in 1968.  Therefore, the Board finds that the Veteran's lay testimony is credible and consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  As such, the Veteran has met the element of a required in-service stressor to support service connection.

As it relates to a medical diagnosis of PTSD, the evidence shows that the Veteran was diagnosed with PTSD in August 2012 despite being previously determined to not have a psychiatric disability.  In March 2012, the Veteran received a VA examination for mental disorders.  The Veteran reported having anxiety, sleep impairment, and emotional outbursts which included crying and getting into fights.  The examiner determined that the Veteran's profile was not interpretable due to the Veteran likely over-reporting his psychopathology to either insure his needs are not ignored, or to distort his responses.

Alternatively, in August 2012, the Veteran received a Disability Benefits Questionnaire (DBQ) and assessment resulting in a PTSD diagnosis.  During the assessment, the Veteran reported sleep impairment, nightmares, intrusive thoughts, and flashbacks about his military experience and Vietnam, which he reported can be caused by rotting smells, loud noises, or news about war.  He further reported feeling emotionally numb, difficulty trusting others, irritability, outbursts of anger, having few friends, and having suicidal thoughts in the past.  The examiner noted that the Veteran exhibited PTSD symptoms of depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, difficulty establishing social relationships and adapting to a work-like setting, and suicidal ideation.  The examiner further noted that the Veteran had a Global Assessment of Functioning (GAF) score of 47 denoting serious symptoms or serious impairment in social, occupational, or school functioning.  The examiner opined that the Veteran's stressors occurring in the military are the nexus to his current symptoms.

The Board recognizes that the two medical opinions described above are conflicting as it relates to the Veteran's diagnosis of an acquired psychiatric disorder; however, the Board finds that the August 2012 opinion is more probative for adjudication of the Veteran's claim.  In reviewing the March 2012 examination, the Board notes that there is no indication that the examiner took into account the Veteran's military history of participating in combat while in Vietnam.  As noted above, the Veteran reported his combat experience as his in-service stressor which the Board finds credible.  Additionally, an in-service stressor is a necessary consideration for a diagnosis of PTSD related to military service; therefore, without any discussion of the Veteran's in-service stressor, and the lack of medical rationale supporting the absence of any discussion of said stressor, the Board finds that the March 2012 opinion is low in probative value.  

Contrary to the March 2012 examiner, the Board notes that the August 2012 examiner considered relevant background of the Veteran which included pre-military and post-military history, the Veteran's in-service stressors, and relevant medical evidence prior to rendering an opinion.  Additionally, the Board also recognizes that in June 2013, a mini PTSD screen yielded a positive result.  Therefore, the Board finds that the August 2012 VA examination is the most probative evidence of record for adjudication of the Veteran's claim as the examination is credible, persuasive, and consistent with the evidence of record.  

In sum, as the Veteran has the required in-service stressor, a PTSD diagnosis, and a nexus between the two, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD is warranted.  

	Skin Condition

The Veteran also seeks service connection for a skin condition.  Specifically, the Veteran contends that since his active duty service, he has been treated for various rashes in his groin area, back, and buttocks.  The Veteran's service treatment records (STRs) show that the Veteran complained and was treated for a rash in July 1968 and October 1968; however, records are silent as to the location of said rash.  Additionally, the Veteran complained of a rash on his penis in January 1969 and received follow-up treatment in February 1969.

Post-service medical records show that the Veteran has been treated at a private facility for various skin rashes since approximately 2005.  For example, in May 2005, the Veteran complained of itching in the anal area while being evaluated for a cyst on his cheek.  Additionally, in December 2005, the Veteran complained of itchy areas on his trunk and extremities.  Upon examination, the examiner noted that the Veteran's trunk, extremities, axillary area, wrist, hands, interdigital webs, and belt areas had crusted, itchy, and papular eruption.  The examiner diagnosed the Veteran with scabies and asteatotic dermatitis of the trunk and extremities.  

In a November 2007 follow-up visit, the examiner noted residual actinic keratosis on the Veteran's forehead which was treated with liquid nitrogen.  In April 2010, the Veteran returned to dermatology for evaluation and treatment regarding recurrent dermatitis of the buttock area.  The examiner diagnosed the Veteran with asteatotic dermatitis of buttock, flared.  Similarly, in September 2010, the Veteran was treated for psoriasiform dermatitis of his buttock and right forearm.  

In March 2012, the Veteran received a VA examination for his skin condition.  The examiner diagnosed the Veteran with dermatomycosis on his buttocks and onychomycosis of his feet.  Likewise, in an August 2012 VA examination for skin, the examiner diagnosed the Veteran with a fungal infection of the toenails, and noted a tiny erythematous macule on the Veteran's left buttock.  The examiner found that the Veteran's current asteotic dermatitis is not related to the Veteran's rash that was treated in service.  

Alternatively, in July 2016, a private physician found that the Veteran's in-service and post-service rashes are related.  The examiner noted that the Veteran was last seen in his facility five years prior with a complaint of recurrent rash on his buttocks, arms, groin area, toenail fungus, and recurrent herpes labialis.  The examiner diagnosed the Veteran with a history of psoriasiform dermatitis of buttock and forearm, and herpes labialis stable.  The examiner further found that the Veteran's current skin conditions are a continuation of the Veteran's in-service skin conditions, and therefore, it is at least as likely as not that the Veteran's current skin condition is related to his service.  

Considering the above and remaining evidence of record, the Board agrees with the July 2016 examiner and finds that the examination is more consistent with the evidence of record, therefore, outweighing the probative value of the March 2012 examination.  In so finding, the Board notes that the evidence shows that the Veteran was treated for various rashes while in service and post-service, and that his treatment since service has consistently shown diagnoses of either asteatotic dermatitis and/or psoriasiform dermatitis.  While the March 2012 examiner did not provide an opinion with regard to whether the Veteran's in-service and post-service rashes are related, the examiner did diagnose the Veteran with dermatomycosis on his buttocks, noting a diagnosis date of 1968.  This date of diagnosis by the examiner seems to suggest that the Veteran's current dermatomycosis is a continuation or is related to the Veteran's 1968 rash treatment while in service.

Moreover, the Veteran's reports are consistent with the evidence of record.  In his March 2012 exam, the Veteran reported that he developed rashes shortly after arriving in Vietnam and the rashes persisted throughout his time in Vietnam.  Further, the Veteran testified in his hearing that the symptoms of itchy and rawness have been the same since service, and that he gets the rash all over, specifically, in his groin area, penis area, back and buttocks, and that he has been treated off and on since service.  The Board recognizes that some of the Veteran's medical records were destroyed from the H.F. Health System; however, the Board notes that the Veteran is competent to report symptoms of his condition and its duration, and the Board finds him competent and credible in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

As a result, the Board finds that the preponderance of evidence weighs in favor of the Veteran's claim; therefore, service connection is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, to include (PTSD) is granted.

Entitlement to service connection for a skin condition is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


